Citation Nr: 1632013	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  09-21 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for Epstein-Barr virus.

2.  Entitlement to service connection for degenerative joint disease of the neck, low back, shoulders, hips, elbows, knees, ankles, and wrists, to include as due to radiation exposure.

3.  Entitlement to service connection for an eye condition, to include as due to radiation exposure.

4.  Entitlement to service connection for a non basal cell carcinoma skin disorder, to include as due to radiation exposure.

5.  Entitlement to a compensable rating for service-connected basal cell carcinoma, left eyebrow, left medial canthus and frontalium of the nose.

6.  Entitlement to an effective date prior to April 3, 2008, for the grant of a total disability rating for compensation based on individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to January 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah; which denied, in pertinent part, service connection for degenerative joint disease of the neck, low back, shoulders, hips, elbows, knees, ankles, and wrists (claimed as due to blast injury); and entitlement to TDIU.

In November 2010, the Board determined that the Veteran needed to submit new and material evidence for review of his claim of service connection for degenerative joint disease, and then remanded that issue to the RO for additional development.  Also on appeal at that time was the claim for a TDIU rating.  

In a September 2011 decision, the Board determined that new and material evidence had not been received to reopen the Veteran's claim of service connection for degenerative joint disease of the neck, low back, shoulders, hips, elbows, knees, ankles, and wrists.  The Veteran appealed the Board's September 2011 decision to the United States Court of Appeals for Veterans Claims (Court) and, in an April 2013 Memorandum Decision, the Court reversed that portion of the Board's September 2011 decision finding that new and material evidence had not been submitted, and then remanded the matter for further proceedings consistent with its decision.  

This case also comes to the Board on appeal of other rating decisions of the RO.  A February 2011 rating decision granted the Veteran service connection for a right cheek scar status post injury, effective January 21, 2010.  The Veteran appealed for an earlier effective date.  An April 2011 rating decision granted the Veteran's claim for a TDIU rating effective April 3, 2008.  He appealed for an earlier effective date.  A May 2011 rating decision denied service connection for a skin disorder to include dermatitis and eczema, and denied an effective date prior to November 13, 1995 for the grant of service connection for a psychiatric disorder including posttraumatic stress disorder (PTSD) and a mood disorder.  The Veteran appealed this decision.  

In a decision dated in September 2013, the Board reopened the claim of service connection for degenerative joint disease of the neck, low back, shoulders, hips, elbows, knees, ankles, and wrists; dismissed the issue of an effective date prior to November 13, 1995, for the grant of service connection for a psychiatric disorder including PTSD and a mood disorder; and denied the issue of an effective date prior to January 21, 2010, for the grant of service connection for a right cheek scar status post injury.  The Board then remanded the reopened claim of service connection for degenerative joint disease, along with the issues of service connection for a skin disorder to include dermatitis and eczema; and an effective date prior to April 3, 2008, for the grant of a TDIU rating, for further development and consideration.

In its September 2013 decision, the Board also referred the issues of new and material evidence for Epstein-Barr virus; a higher rating for basal cell carcinoma of the left eyebrow, left medial canthus, and frontalium of the nose, and service connection for an eye disorder for initial consideration by the agency of original jurisdiction (AOJ).  

In a rating decision dated in October 2013, the RO denied the issues of service connection for Epstein-Barr virus and an eye disorder, and a compensable rating for basal cell carcinoma of the left eyebrow, left medial canthus, and frontalium of the nose.  The Veteran has perfected an appeal to that decision.

In January 2014, the Board denied a motion for reconsideration of the Board's September 2013 decision.

In March 2015, the Veteran withdrew his request for a Board hearing.

In January 2016, the Veteran waived initial AOJ review of any additional evidence that had been submitted subsequent to the most recent statement of the case and supplemental statement of the case.  See 38 C.F.R. § 20.1304(c) (2015).

The reopened issue of service connection for Epstein-Barr virus, the issues of service connection for a non basal cell carcinoma skin disorder and an eye disorder, and the issue of an increased rating for basal cell carcinoma, left eyebrow, left medial canthus and frontalium of the nose, and an effective date prior to April 3, 2008, for the grant of TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  In a December 2008 decision, the Board denied service connection for Epstein-Barr virus.  The decision was affirmed by the Court and the United States Court of Appeals for the Federal Circuit.

2.  Evidence received since the Board's December 2008 denial of service connection for Epstein-Barr virus relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.

3.  Degenerative joint disease was not manifest during service or in the year after service, and he Veteran's current degenerative joint disease of the neck, low back, shoulders, hips, elbows, knees, ankles, and wrists is not related to any incident of service, including the Veteran's in-service exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  A December 2008 Board decision, which denied the Veteran's claim of service connection for Epstein-Barr virus, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for Epstein-Barr virus has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2007).

3.  The criteria for service connection for degenerative joint disease of the neck, low back, shoulders, hips, elbows, knees, ankles, and wrists, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening a Previously Denied Claim-Epstein-Barr Virus

Background and Legal Criteria

By way of background, in a rating decision dated in September 1997, the RO denied service connection for Epstein-Barr virus, and the Veteran appealed that decision.  In a June 1998 decision, the Board denied the claim.  The Veteran appealed that decision to the Court, and in an Order dated in March 2001 the Court vacated the Board's June 1998 decision and remanded the matter for further action.  

In a decision dated in May 2002, the Board, in part, denied service connection for Epstein Barr virus.  The Veteran appealed that decision.  In March 2003, the parties before the Court filed a Joint Motion to vacate and remand the May 2002 Board decision, which the Court granted in an Order dated in March 2003.  

In February 2004, the Board remanded the issue for further development.  In December 2008, the Board, in part, denied the issue of service connection for Epstein-Barr virus on the grounds that the Veteran did not have a current diagnosis of Epstein-Barr virus.  The Veteran appealed the decision to the Court.  In a December 2010 Memorandum Decision, the Court affirmed the Board's December 2008 decision as to the denial of service connection for Epstein-Barr virus.  The Veteran further appealed the Court's decision to the United States Court of Appeal for the Federal Circuit (Federal Circuit).  In December 2011, the Federal Circuit affirmed the Court's December 2010 decision.  The appeal stream was extinguished at that point.

Thereafter, in a claim dated in February 2012, the Veteran requested that his claim of service connection for Epstein-Barr virus be reopened.  In a rating decision dated in October 2013 the RO denied the claim based on "no clinical diagnosis."  The Veteran has appealed.

As the Board decision in December 2008 is final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Regardless of what the RO did, the Board has the jurisdictional responsibility to consider whether it is proper to reopen a claim.  The Board will therefore determine, de novo, whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Analysis

The evidence of record at the time of the Board decision in December 2008 included service treatment records and service personnel records, including a Certificate of Operation in Operation Dominic during the Spring & Summer of 1962 and a dose estimate; VA and private medical records; copies of letters to the Veteran and VA from the Defense Nuclear Agency; general treatise/internet articles on radiation exposure and health effects; and hearing testimony.  

Evidence received since the December 2008 Board decision includes, inter alia, a May 1996 laboratory test report submitted by the Veteran in June 2015, and a VA medical record dated in January 2012; both of which appear to show a diagnosis of Epstein-Barr virus.  

This evidence is new since it was not of record at the time of the December 2008 decision.  It is material as it raises a reasonable possibility of substantiating the claim of service connection for Epstein-Barr virus.  New and material evidence having been presented, the claim of service connection for Epstein-Barr virus is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand portion of this decision.

II.  Service Connection-Degenerative Joint Disease

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

A standard letter sent by the RO in March 2008, as well as subsequent letters, satisfied the duty to notify provisions.

As for VA's duty to assist, the Veteran's VA and private medical records have been obtained and are in the claims file.  

In addition, he was afforded multiple VA examinations.  The Board has reviewed the examination reports and finds that they are adequate because the examiners reviewed the claims file, physically examined the Veteran (when asked), conducted appropriate tests, reported all findings in detail, and explained the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Thus, VA's duty to assist has been met for the claim decided below.  

In this regard the Board notes that, although the claims file will be updated while on remand to include recent VA treatment records, remand of the claim of service connection for degenerative joint disease, to include due to radiation exposure, is not necessary as all evidence necessary to decide the claim has been obtained.  Moreover, the Board finds that there is no reasonable possibility that any additional assistance by VA would provide to the Veteran would substantiate the claim.  See 38 C.F.R. § 3.159(d).  

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, for a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for chronic diseases, including arthritis, if the disease is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).  

VA regulations also provide for service connection for radiation exposed veterans on three different legal bases.  The first basis is a presumptive basis for diseases specific to radiation exposed veterans under 38 C.F.R. § 3.309(d).  The second is based on exposure to ionizing radiation with the subsequent development of a radiogenic disease as provided in 38 C.F.R. § 3.311 (2015).  A veteran is also entitled to service connection if he can establish that a disability warrants service connection on a direct or presumptive basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 U.S.C.A. § 3.102 (2015).  

Facts and Analysis

Military records confirm that the Veteran's service included on-site participation in tests involving the atmospheric detonation of a nuclear device (see Veteran's Certificate of Participation in Operation Dominic during the Spring and Summer of 1962), so this case involves a radiation exposed Veteran.  See 38 C.F.R. § 3.309(d)(v)(R).  Service treatment records do not contain records of any complaint, diagnosis, or treatment for degenerative joint disease, including of the neck, low back, shoulders, hips, elbows, knees, ankles, and wrists.  Moreover, the Veteran's degenerative joint disease is not linked by competent medical evidence to service or any incident of service, including physical injury or radiation exposure.  Service connection for degenerative joint disease on a direct basis is therefore not warranted.  

There is also insufficient evidence of any degenerative joint disease of the neck, low back, shoulders, hips, elbows, knees, ankles, and wrists in the year after service (38 C.F.R. § 3.309(a), and degenerative joint disease is not among the diseases listed at 38 C.F.R. § 3.309(d)(2) for diseases specific to radiation-exposed veterans; so service connection under the presumptive provisions of 38 C.F.R. § 3.309(a) and/or (d) is also not warranted.  At this point the weight of the evidence is against the claim based on these theories.  

Degenerative joint disease of the neck, low back, shoulders, hips, elbows, knees, ankles, and wrists is also not among the radiogenic diseases listed at 38 C.F.R. § 3.311(b)(2) for claims based on exposure to ionizing radiation.  Nevertheless, the regulations provide that VA shall nevertheless consider a claim based on exposure to ionizing radiation under the provisions of 38 C.F.R. § 3.311 provided that the veteran has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(4).  When there is evidence that a veteran has a radiogenic disease, 38 C.F.R. § 3.311 sets out specific requirements for the development of evidence, including the acquisition of dose data from the Department of Defense and referral of the claim to VA's Under Secretary for Benefits.  38 C.F.R. § 3.311(a)(2), (b).

In this case, the Veteran has submitted multiple treatise articles that address the effect of ionizing radiation on musculoskeletal tissues, but there is no suggestion in any of these articles that degenerative joint disease is, generally, a radiogenic disease.  There is also no medical evidence that this radiation-exposed Veteran's degenerative joint disease is a radiogenic disease.  Indeed, according to VA examiners, the Veteran's degenerative joint disease is not due to radiation exposure but is instead age related; and the record contains no medical evidence to the contrary.

In the absence of any competent scientific or medical evidence that the Veteran's claimed degenerative joint disease is in fact a radiogenic disease, further development of the claims under the provisions of 38 C.F.R. § 3.311(b)(4) is not warranted.  Service connection for degenerative joint disease of the neck, low back, shoulders, hips, elbows, knees, ankles, and wrists due to radiation exposure must therefore be denied.  

Notwithstanding the foregoing, a veteran is not precluded from establishing service connection with sufficient proof of actual direct causation.  Combee, 34 F.3d at 1039. 

The Veteran has not presented any medical opinion evidence of a link between his degenerative joint disease and his radiation exposure.  He has submitted some articles regarding radiation exposure and arthritis.  However, this evidence is not sufficient proof of actual direct causation in his specific case, as the authors merely hypothesize as to a connection between radiation exposure and arthritis.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (providing that a medical treatise, textbook, or article must provide more than speculative, generic statements, and must discuss generic relationships with a degree of certainty for the facts of a specific case in order to establish causation); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that statements favorable to a veteran's claim that do little more than suggest a possibility are too speculative to establish the required nexus for service connection).  That is, the articles in and of themselves provide no more than speculation as to a connection in the Veteran's case.

As noted in the prior Court Memorandum Decision, the articles were sufficient to reopen the previously denied claim so as to have a VA examination and opinion provided.  In this regard, VA examiners have found that there is no relationship between the Veteran's current degenerative joint disease and any remote physical injury during the Veteran's service, or the Veteran's exposure to ionizing radiation during service.  See, e.g., June 2007 opinion from VA's Salt Lake City Chief of Radiology, averring that while x-rays confirm that the Veteran has osteoarthritis, "none of these exams demonstrate any specific findings to indicate a traumatic or post irradiation cause for the degenerative changes. All of the findings seen on these studies are compatible with age related degenerative changes which are commonly seen in patients of your age."  See also the October 2007 VA examiner's opinion that "the multiple joint complaints the veteran complains of are less likely as not (less than 50/50 probability) caused by or a result of the blast injury the veteran experienced while on active duty (or the alleged radiation exposure).  There is simply no continuity of medical records that would allow one to reach any other conclusion;" and the December 2013 VA examiner's assertion that the Veteran's degenerative joint disease is not related to service because "there are no risk factors for osteoarthritis and degenerative joint disease linked with radiation exposure [and the] Veteran's degenerative joint disease of [the] neck, shoulder, elbow, wrist, back, hip, knee, and ankle most likely occurred over a lifetime and is an age-related chronic condition."

The Board finds these medical opinions persuasive as the address the Veteran's specific circumstances and medical history, contain well-reasoned explanations for the findings, and also an alternate post-service causation for the degenerative joint disease.  Furthermore, there is no medical opinion evidence to the contrary.  

To the extent that the Veteran's statements are offered as a lay opinion on causation, that is, an association between his degenerative joint disease and service, a lay opinion is limited to inferences which are rationally based on a claimant's perception and does not require specialized knowledge; and no factual foundation has been established to show that the Veteran is qualified through knowledge, education, training, or experience to offer a medical diagnosis or opinion.  The Board therefore finds that the Veteran's opinion as to an association between his degenerative joint disease and service is beyond the Veteran's lay capacity and are of no probative weight in this specific case given the medically complex questions.

In sum, VA and private medical records confirm that the veteran currently suffers from degenerative joint disease; however, the evidence does not show complaints of or treatment for arthritis during service or within the year after service, and there is no competent post-service evidence that sufficiently links the Veteran's degenerative joint disease/arthritis to service or any incident of service, including any physical trauma or the Veteran's exposure to ionizing radiation.  As such, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Therefore, service connection is not warranted.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for Epstein-Barr virus is reopened; to this limited extent, the appeal is granted.

Service connection for degenerative joint disease of the neck, low back, shoulders, hips, elbows, knees, ankles, and wrists is denied.


REMAND

As the Board has reopened the previously denied Epstein-Barr virus claim upon a finding that new and material evidence has been received, the Board will remand the claim so that the RO may adjudicate the merits of the service connection claim.  See Hickson v. Shinseki, 23 Vet. App. 394(2010). 

Additionally, in May 2015, the claims file was reviewed by a VA examiner, who opined that the Veteran's Epstein-Barr virus was not related to service because "there is no mention in Up-To-Date about radiation being associated with EBV in any way.  Viruses and radiation are not related."  However, the Veteran had requested a personal examination and in this regard, the Board notes, that in April 2013 the RO told the Veteran that he would be scheduled for an examination regarding his claim.  See VA's April 2013 Record of Contact.  See also Veteran's September 2015 letter to the Board regarding his request for a VA examination, and his attorney's October 2015 reiteration that the Veteran wants a VA examination.  Remand for scheduling of this examination is accordingly warranted.

With regard to the claim of service connection for a skin disorder over than basal cell carcinoma, on VA examination in March 2004, the examiner opined that the lack of hair on the Veteran's legs and arms may be due to his in-service radiation exposure, but he did not elaborate further.  Thus, this opinion is speculative in nature.

On the other hand, on VA examination in December 2013, the examiner stated that the Veteran's skin disorder was not due to radiation exposure because "dry skin is a risk factor for eczema as per Up-to-date, "dry skin (xerosis) secondary to decreased epidermal water content may contribute to pruritus and scratching.""  [sic].  Unfortunately, this examiner (a Physician's Assistant) did not address whether the Veteran's dry skin/decreased epidermal water content was related to his in-service radiation exposure or acknowledge the two articles on Radiodermatitis submitted by the Veteran in January 2010 and November 2012.  Moreover, the December 2013 examination evidence conflicts with that proffered by a September 2013 VA examiner, who averred that the Veteran "has . . . radiation damaged skin in neck, head, arms, and hands casing lichenification pigment changes, scaling, and redness of the skin" . . . "evidence of significant prior radiation exposure."  Tis examiner (a private family medicine physician) did not explain how he arrived at those conclusions.  

Additionally, in February 2012, the Veteran submitted a claim for a higher/compensable rating for his service-connected basal cell carcinoma disability, which has been rated under the skin/scar provisions of Diagnostic Code 7800-7819 throughout the appeal period.  In September 2013 he was afforded a VA examination, during which the examiner noted that the Veteran had had 8 surgeries for excision of basal cell carcinomas.  See also VA Dermatology Clinic records dating from April 2007, describing basal cell carcinoma biopsies from the "west and left lower eyelid," "west and upper back," base of the nose anteriorly, "west and philtrum of nose," the left ear, the left postauricular, and the left lateral neck.  The September 2013 examiner only identified and described three facial scars and provided no photographs; and on VA examination in December 2013 that examiner only described and provided photographic evidence of one scar; on the neck.

In consideration of this information and evidence, the Board finds that a new VA examination for an opinion regarding the claim of service connection for an eczema/dermatitis type skin disorder due to radiation exposure, and to ascertain the characteristics of the Veteran's residual basal cell carcinoma scars, is needed.  

As for the claim of service connection for an eye condition, in May 2015, the claims file was reviewed by a VA examiner, who offered an opinion on the matter.  However, the next month (June 2015) the Veteran submitted treatise evidence regarding radiation and eye degeneration.  As this evidence was not reviewed by the May 2015 examiner, and as the Veteran has not as yet been seen by a VA examiner regarding his claim of service connection for an eye condition/macular degenerative due to radiation exposure, he should be scheduled for such an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The issue of an effective date prior to April 3, 2008, for the grant of TDIU is deferred pending the outcome of the foregoing claims as it is intertwined.

Since these issues are being remanded, the claims file should be updated to include VA treatment records dated after January 2015.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, these issues are REMANDED for the following actions:

1.  Associate the Veteran's VA treatment records dated after January 2015 with the claims file.  

2.  Schedule the Veteran for an examination by a dermatologist regarding the Veteran's basal cell carcinoma and his other skin complaints.  The claims file must be reviewed by the examiner.  The examiner must also discuss the Veteran's complaints and symptoms with the Veteran and document the Veteran's responses in the examination report.  All pertinent tests should be done, and all findings reported in detail.  The examiner is then requested to advise as follows:

(a) opine as to whether it is at least as likely as not that a current skin disorder other than basal cell carcinoma is due to the Veteran's confirmed exposure to ionizing radiation during atmospheric nuclear testing in 1962.  In formulating this opinion comment on the articles in the claims file about "Chronic Occupational Radiodermatitis."  

(b) Describe the characteristics of each of the Veteran's residual basal cell carcinoma biopsy and excision scars.  Particularly, provide the dimensions of each scar, state whether there is visible or palpable tissue loss, and whether the scar is painful or unstable.  Photographs must also be taken.

A rationale or explanation should be provided for any opinion reached.

3.  Schedule the Veteran for a VA examination regarding his claims for service connection for Epstein-Barr virus and an eye disorder/macular degeneration.  The claims file must be reviewed by the examiner.  The examiner must also discuss the Veteran's medical history, complaints, and symptoms with the Veteran and document the Veteran's responses in the examination report.  All pertinent tests should be done, and all findings reported in detail.  The examiner is then requested to 

(a) determine whether the Veteran has an Epstein-Barr virus disorder, or has had it during the course of the claim even if it resolved, and

opine as to whether it is at least as likely as not that any identified Epstein-Barr virus disorder began during service or is causally related to the Veteran's exposure to ionizing radiation in 1962.

(b) opine as to whether it is at least as likely as not that a current eye disorder, to include macular degeneration, began during service or is secondary to (caused or aggravated) by the Veteran's exposure to ionizing radiation in 1962.

A rationale or explanation should be provided for any opinion reached.

4.  Finally, after completion of the above and any other development as may become indicated, readjudicate the claims of service connection for a non basal cell carcinoma skin disorder, Epstein-Barr virus, and an eye disorder/macular degeneration; an increased rating for basal cell carcinoma residuals; and an effective date prior to April 3, 2008, for the grant of TDIU.  If any benefit remains denied, provide the Veteran and his attorney a supplemental statement of the case and provide an opportunity for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


